Citation Nr: 1104824	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  08-19 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
a left knee anterior cruciate ligament (ACL) repair.

2.  Entitlement to a separate compensable disability rating for 
scars of the left knee.

3.  Entitlement to a higher (compensable) initial disability 
rating for constrictive bronchiolitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant or Claimant)


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to September 
2007.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In November 2010, the Veteran testified at a hearing, 
before the undersigned Acting Veterans Law Judge, seated at the 
RO in Nashville, Tennessee.  A transcript has been procured and 
is of record.

In the December 2007 rating decision on appeal, the RO granted 
service connection for left knee anterior cruciate ligament 
repairs with scars, and assigned an initial disability rating of 
10 percent for this disability, which included the scars but did 
not include a separate or compensable rating for the scars.  In 
the December 2007 rating decision, the RO assigned a 10 percent 
rating based solely on findings of decreased range of motion with 
interior pain in the left knee, the effect of which was to find 
that the scars were noncompensable (0 percent).  The Veteran 
expressed disagreement with the initial 10 percent rating 
assigned for the service-connected disability, which included 
both the anterior cruciate ligament and the scars; however, later 
during the appeal, the Veteran clarified that he was satisfied 
with the initial 10 percent disability rating assigned for the 
left knee anterior cruciate ligament repairs, but his appeal was 
only for a higher (compensable) or separate compensable rating 
for the service-connected scars of the left knee. 

At the November 2010 Board personal hearing, the Veteran 
indicated that he was seeking only a separate 10 percent rating 
for his left knee scars, separate from the 10 percent initial 
rating granted for his left knee anterior cruciate ligament 
repairs, and that he wished to withdraw his claim for a higher 
initial rating for left knee anterior cruciate ligament repair 
aspect of the initial rating appeal.  In light of the Board's 
grant of a separate 10 percent initial rating for scars in this 
decision, as distinct from the initial 10 percent rating assigned 
for the service-connected left knee anterior cruciate ligament 
repairs, and in light of the fact that such disabilities that are 
residual to the in-service anterior cruciate ligament injury will 
now be rated separately, the Board has separated the Veteran's 
claims on the title page above, and will address each initial 
rating appeal separately.  See 38 C.F.R. § 4.25 (2010) (separate 
disabilities arising from a single disease entity are to be rated 
separately); see also Esteban v. Brown, 6 Vet. App. 259, 
261(1994) (separate ratings may be assigned where the 
symptomatology is not duplicative or overlapping). 

In November 2010, after the certification of this appeal to the 
Board, the Veteran submitted additional evidence with a written 
waiver of RO review.  

The issue of an initial (compensable) rating for constrictive 
bronchiolitis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.


FINDINGS OF FACT

1.  At the November 2010 Board personal hearing, prior to the 
promulgation of a decision in the present appeal, the Veteran 
withdrew the Substantive Appeal on the issue of a higher initial 
rating in excess of 10 percent for a left knee in-service 
anterior cruciate ligament repair.

2.  The Veteran's service-connected scars of the left knee are 
small, superficial, and painful on palpation.




CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a substantive appeal have 
been met regarding the claim for an initial rating in excess of 
10 percent for left knee, anterior cruciate ligament repair  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 
38 C.F.R. § 20.204 (2010).

2.  The criteria for a separate 10 percent initial disability 
rating for service-connected scars of the left lower extremity 
are met as of December 4, 2008.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 4.3, 4.7, Diagnostic Code 7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal of Initial Rating for Left Knee ACL Repair 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that 
fails to allege a specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204.  At the November 2010 Board personal hearing, 
conducted prior to the promulgation of a decision in the appeal, 
the Veteran stated that he wished to withdraw the appeal of the 
initial rating for left knee anterior cruciate ligament repair.  
(Hearing Transcript, page 2).  

As the Veteran has withdrawn his appeal regarding this issue, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review the initial rating for left knee anterior 
cruciate ligament repair, and it is dismissed.

Duties to Notify and Assist

Regarding the appeal for a separate rating for the Veteran's 
scars of the left knee, as provided for by the Veterans Claims 
Assistance Act of 2000 (VCAA), the United States Department of 
Veterans Affairs (VA) has a duty to notify and assist veterans in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  At the November 2010 
Board personal hearing, the Veteran indicated that a separate 
rating of 10 percent for the scars of the left knee, effective 
December 4, 2008, would fully satisfy his claim regarding this 
issue.  (Hearing Transcript, page 7).  Because the determination 
below constitutes a full grant of the Veteran's claim for higher 
initial rating appeal for scars of the left knee, there is no 
reason to discuss how VA has satisfied the VCAA duties to notify 
and assist.

Initial Rating of Left Knee Scar Analysis

The Veteran essentially contends that he is entitled to a 10 
percent disability rating for the service-connected scars of the 
left knee, separate from the 10 percent initial disability rating 
already assigned for his service-connected left knee disability 
of  in-service anterior cruciate ligament repair.  He contends 
and testified that a separate 10 percent initial disability 
rating for scars of the left knee, for the initial rating period 
beginning December 4, 2008, would fully satisfy his appeal for 
higher initial disability rating.

Reviewing the evidence of record, the Board finds that the 
criteria for a separate 10 percent initial disability rating for 
service-connected scars of the left lower extremity are met as of 
December 4, 2008.  In a September 2007 VA medical examination 
report, the September 2007 VA examiner noted three scars of the 
left knee resulting from the in-service anterior cruciate 
ligament repair surgery.  The scars were each small, the largest 
measuring 4 cm by .6 cm.  Each exhibited no tenderness, 
disfigurement, ulceration, adherence, instability, tissue loss, 
inflammation, edema, keloid formation, hypopigmentation, or 
abnormal texture.  

A December 4, 2008 VA medical examination report reflects that 
the Veteran reported tenderness and numbness in his left leg 
scars.  The December 2008 VA examiner noted that the scars were 
of similar size, with the maximum width being 
4 cm and the maximum width being 1 cm.  The December 2008 VA 
examiner noted tenderness on palpation.  There was no adherence 
to underlying tissue, underlying soft tissue damage, or skin 
ulceration or breakdown over the scars.  The scars did not cause 
limitation of motion or loss of function.  

Reviewing the laws and regulations, disability evaluations are 
determined by the application of a schedule of ratings that is 
based on average impairment of earning capacity.  38 U.S.C.A. § 
1155.  Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings 
contained in the Rating Schedule represent, as far as can 
practically be determined, the average impairment in earning 
capacity resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2010).

The assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. 
§ 5110(a), which provides that, unless specifically provided 
otherwise, the effective date of an award based on an original 
claim for compensation "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of receipt of 
application therefor."  The implementing regulations provide that 
the effective date of an award of disability compensation for 
direct service connection shall be the date of receipt of claim, 
or date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(ii)(B)(2) (2010).

Under VA regulations, separate disabilities arising from a single 
disease entity are to be rated separately.  See 38 C.F.R. § 4.25; 
see also Esteban, 6 Vet. App. at 261. 
At the time of the filing of the Veteran's claim for service 
connection for his various left knee disorders, Diagnostic Code 
7804 provided a 10 percent rating for superficial scars that were 
painful on examination.  Note (1) to Diagnostic Code 7804 
provided that a superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118 (2008).

The Board notes that, on September 23, 2008, VA amended the 
criteria for evaluating scars.  See 73 Fed. Reg. 54,708 (Sept. 
23, 2008).  The amendments are only effective, however, for 
claims filed on or after October 23, 2008, although a claimant 
may request consideration under the amended criteria.  In this 
case, the Veteran has not requested such consideration. 

Upon review of the evidence, the Board finds that a separate 
rating of 10 percent is warranted for the Veteran's small, 
superficial, left knee scars, effective for the initial rating 
period since December 4, 2008.  In the VA medical examination 
report, written on December 4, 2008, the VA examiner noted that 
the Veteran's scars were superficial and tender to palpation.  
This is also the first evidence of the Veteran's report of tender 
scars.  This symptomatology meets the criteria for a 10 percent 
rating under Diagnostic Code 7804, as in effect on the date of 
the Veteran's initial claim for benefits.  38 C.F.R. § 4.118 
(2008).  As this scar symptomatology, allowing for a separate 
rating was first documented on December 4, 2008, the date of the 
VA medical examination report, the Board finds that this is the 
date that entitlement arose to a separate compensable (10 
percent) disability rating for scars.   38 C.F.R. § 
3.400(b)(ii)(B)(2).

As stated above, at the November 2010 Board personal hearing, the 
Veteran stated that a 10 percent separate rating for his left 
knee scars, effective for the appeal period since December 4, 
2008, would completely satisfy his claim.  (Hearing Transcript, 
page 7).  Therefore, this Board decision is a full grant of the 
benefits sought on appeal as to this issue, and the Board need 
not discuss the possibility of a higher rating or extraschedular 
consideration for any period.  


ORDER

The appeal for an initial disability rating in excess of 10 
percent for left knee anterior cruciate ligament repair is 
dismissed.  

A separate initial disability rating of 10 percent for scars of 
the left knee, for the rating period from December 4, 2008, is 
granted.  




REMAND

The Board finds that additional development is warranted to 
address the merits of the Veteran's claim for an increased 
(compensable) initial rating for constrictive bronchiolitis.  38 
C.F.R. § 19.9 (2010).  Specifically, the Board finds that an 
additional VA examination is needed to determine the current 
nature, extent, and severity of the aforementioned pulmonary 
disability.  

Reviewing the evidence of record, in a September 2007 VA medical 
examination report, the Veteran reported experiencing shortness 
of breath both at rest and with exertion, which severely limited 
his physical activity.  He stated that the symptoms were 
continual.  Upon examination, pulmonary function test (PFT) 
results were normal.  The September 2007 VA examiner found no cor 
pulmonale, right ventricular hypertrophy or chronic resipiratory 
failure with carbon dioxide retention.

In a November 2008 letter, Dr. Robert Miller, M.D., indicated 
that the Veteran was one of 33 service members he was studying at 
Vanderbilt for unexplained shortness of breath.  He stated that 
most of these service members had been diagnosed with 
constrictive bronchiolitis, like the Veteran.  He indicated that 
the Veteran's pulmonary function tests did not reflect the 
severity of the Veteran's disease or exercise limitation.  He 
noted that the service members he had studied often had severe 
constrictive bronchiolitis while having normal chest X-rays, 
chest CT scans, and pulmonary function tests.  He stated that, 
while the Veteran would be comfortable at rest and with day-to-
day activities, he would experience severe shortness of breath 
with climbing stairs and vigorous exercise, such as running.  The 
condition was permanent, would not improve over time, and could 
not be treated by therapy.  In October 2010, Dr. Miller wrote an 
additional letter, repeating much of the information contained in 
his November 2008 letter.   

In a February 2009 VA medical examination report, the February 
2009 VA examiner, having interviewed the Veteran and performed 
necessary testing, diagnosed constrictive bronchiolitis.  When 
asked to comment on whether he agreed with Dr. Miller's 
assertions, indicating that pulmonary function testing and chest 
imaging did not adequately reflect the severity of the Veteran's 
underlying pulmonary disability, the February 2009 VA examiner 
stated that he could not comment with any reasonable degree of 
expertise.  The February 2009 VA examiner explained that the 
Veteran's respiratory disability was rare and outside the scope 
of both the February 2009 VA examiner's specialty of internal 
medicine and clinical experience.  

The Board notes that, in June 2009, the RO scheduled an 
additional VA pulmonary examination, to be performed by a 
pulmonary specialist; however, the Veteran did not appear for 
this examination.  At the November 2010 Board personal hearing, 
the Veteran testified that, although he was aware he had been 
scheduled for an examination, the slip he received from the RO 
did not indicate the nature of the examination.  He did not 
appear at the examination as he had already made arrangements to 
be on his honeymoon at that time.  He indicated that, had he 
known he was to see a pulmonary specialist on that day, he would 
have attended the examination.  (Hearing Transcript, page 11).  

The Board notes that veterans are advised to participate in any 
scheduled VA examination as failure to do so may result in denial 
of the claim.  See 38 C.F.R. § 3.655 (2010).  However, the 
Veteran has presented an understandable explanation for his 
failure to appear.  Moreover, as both VA and private examiners 
have identified the Veteran's condition to be rare, the Board 
finds that a remand is necessary to provide an additional 
pulmonary examination, performed by a pulmonary specialist, to 
determine the nature and severity of the service-connected 
pulmonary disability.  

Accordingly, the issue of higher (compensable) initial disability 
rating for constrictive bronchiolitis is REMANDED for the 
following action:

1.  The AMC/RO should schedule the Veteran 
for a VA pulmonary examination, to be 
performed by a pulmonary specialist, to 
determine the current severity and 
symptomatology of the service-connected 
constrictive bronchiolitis.  The Veteran 
should be provided notice of this 
examination, advising him that his failure to 
appear and participate could result in a 
denial of his claim.  All relevant documents 
in the claims file should be provided to the 
examiner in conjunction with the examination.  
The examiner should note the review of these 
materials in the examiner's report.  

The examiner is to perform all necessary 
testing, to include a pulmonary function test 
and any other appropriate testing.  The 
examiner should review the results of any 
testing prior to completion of the 
examination report.

The results of the pulmonary function test 
should be recorded in the appropriate manner 
for rating purposes, to include, if 
performed: (a) the percentage of predicted 
FEV-1 and FEV-1/FVC; and (b) the percentage 
of predicted of DLCO (SB).  If deemed 
necessary, the examiner should also determine 
whether the Veteran has any of the following 
symptoms: (i) cor pulmonale (right heart 
failure), or (ii) pulmonary hypertension 
(shown by Echo or cardiac catheterization), 
or (iii) right ventricular hypertrophy, or 
(iv) a requirement of outpatient oxygen 
therapy, or (v) maximum exercise capacity of 
less than 20/ml/kg/min as measured by oxygen 
consumption with cardiac or respiratory 
limitation.

In writing the report, the examiner should 
also note and comment on the November 2008 
and October 2010 letters from Dr. Roger 
Miller, M.D., suggesting that normal 
pulmonary testing was inadequate in 
determining the severity of the Veteran's 
pulmonary disability.  Having examined the 
evidence, to include any tests performed, the 
examiner should indicate his or her own 
findings and opinion regarding the severity 
of the Veteran's pulmonary disease and the 
limitations on the Veteran's activities and 
daily living caused thereby.  

2.  After completion of the foregoing and all 
other necessary development, the AMC/RO 
should re-adjudicate the Veteran's claim for 
a higher (compensable) initial rating for 
constrictive bronchiolitis.  If the benefits 
sought remain denied, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC), 
and should be given an opportunity to submit 
written or other argument in response before 
the claims file is returned to the Board for 
further appellate consideration.

The Veteran is advised to appear and participate in any scheduled 
VA examination, as failure to do so may result in denial of the 
claim.  See 38 C.F.R. § 3.655 (2010).  The Veteran and his 
representative have the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


